A new Examiner’s amendment is being included in this corrected NOA to make the necessary corrections in the specification that refers to nonexistent claims.  
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 11/10/2021 has been entered. Claim 1 has been amended and Claims 2-3 have been canceled. Thus Claims 1 and 4-5 are currently pending and are under examination.


Withdrawn Rejection
	Claim 1 has been amended by incorporating the allowable subject matter of previously presented, now canceled Claim 3. Thus the 102(a)(1) and 103 rejections of the record have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE SPECIFICATION (01/18/2022)
Page 7, line 27 – “1 to 5” has been replaced by - - 1 to 3 - -.
Authorization for this examiner’s amendment was given in an interview with Ms. Allyn B. Elliott on 01/27/2022.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: As set forth above, claim 1 has been amended to now recite that the composition comprises “at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1 and 4-5 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622